The certificate of the trial judge to the bill of exceptions fails to state that the bill of exceptions is true. For this reason it is incumbent upon and the duty of this court to dismiss the bill of exceptions for lack of jurisdictional authority to pass upon the alleged errors assigned. Code, § 6-806; Head v. State, 50 Ga. App. 190 (177 S.E. 255);  Borden v. Atlantic Coast Line R. Co., 60 Ga. App. 206
(3 S.E.2d, 469). Where the trial judge fails to certify that the bill of exceptions "is true" it is the duty of this court to dismiss the bill of exceptions of its own motion.  Etheridge v. Henderson, 188 Ga. 189 (3 S.E.2d 674). See numerous other citations under the above section in the Annotated Code.
Writ of error dismissed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED FEBRUARY 8, 1946.